IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-30634
                                     Summary Calendar



IVORY WILLIAMS,
                                                            Petitioner-Appellant,
                                             versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                                            Respondent-Appellee.
                   ________________________________________

                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 99-CV-795
                   ________________________________________
                                November 30, 2000

Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*
       Ivory Williams, Jr. appeals the rejection of his 28 U.S.C. § 2254 petition in

which he challenges his conviction on guilty plea of aggravated kidnapping. The

district court granted a certificate of appealability.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Our review of the trial court’s denial of habeas relief is de novo as relates to
legal issues and for clear error as relates to factual determinations.1

      Williams contends that he pleaded guilty to a constitutionally defective

indictment and that his counsel rendered ineffective assistance in connection with
the entry of his guilty plea thereon. Our review of the record persuades that these

contentions are without merit and are therefore rejected.

      The judgment appealed is AFFIRMED.




      1
       Venegas v. Henman, 126 F.3d 760 (5th Cir. 1997).
                                            2